In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-18-00272-CV
      ___________________________

         IN THE MATTER OF M.L.



   On Appeal from the 323rd District Court
           Tarrant County, Texas
       Trial Court No. 323-105801-17


Before Sudderth, C.J.; Birdwell and Womack, JJ.
  Memorandum Opinion by Justice Womack
                             MEMORANDUM OPINION

       This is an appeal from a juvenile court’s judgment adjudicating M.L. delinquent

and ordering probation. See Tex. Fam. Code Ann. §§ 54.03, 54.04, 56.01; Tex. Penal

Code Ann. §§ 21.11(a)(2), 22.021(a)(2)(B). M.L.’s court-appointed appellate counsel

has filed a motion to withdraw and a brief in support of that motion, in which he

states that he has reviewed the record and believes the appeal is frivolous. Counsel

has also filed a motion to withdraw as appellate counsel in accordance with Anders v.

California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Counsel’s

brief meets the Anders requirements by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400; In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (orig.

proceeding) (holding that Anders procedures apply to juvenile appeals).

       Appellate counsel notified M.L. of the right to file a pro se response to

counsel’s Anders brief. This court also notified both M.L. and his father of the right

to file a response to counsel’s Anders brief. We have not received any response. The

State declined to file a brief.

       When an appellant’s court-appointed counsel files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, we must

independently examine the record to see if there is any arguable ground that may be

raised on the appellant’s behalf. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991); In re A.H., 530 S.W.3d 715, 717 (Tex. App.—Fort Worth 2017, no pet.).
                                           2
When determining whether a ground for appeal exists, we consider the record, the

briefs, and any pro se response. In re Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim.

App. 2008) (orig. proceeding); A.H., 530 S.W.3d at 717.

      We have carefully reviewed the record and counsel’s brief, we agree with

counsel that the appeal is wholly frivolous and without merit, and we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005); A.H., 530 S.W.3d at 717. We therefore affirm the

trial court’s judgment.

      However, for the reasons expressed in In re P.M., 520 S.W.3d 24, 26–28, 26 n.5

(Tex. 2016), and A.H., 530 S.W.3d at 717, we deny counsel’s motion to withdraw.


                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Delivered: August 8, 2019




                                           3